Case 2:19-mj-01621 Document 1 Filed 09/24/19 Page 1 of 12

AO 106 (Rev. 04/ 10) Application for a Search Warrant (requesting AUSA Justin Ashenfelter) hy
/

 

 

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Pennsylvania

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person ess) | . ~lG2l- H-~ \
Victor Burgos, Pete of birth Social Security Case No. [A

Number: presently located at the Lehigh County
Jail, 38 N 4th St, Allentown, PA 18102

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

Victor Burgos, date of birth March 29, 1987, Social Security Number: XXX-XX-XXXX, presently located at the Lehigh County Jail, 38 N-
4th St, Allentown, PA 18102

located in the Eastern District of Pennsylvania , there is now concealed (identify the
person or describe the property to be seized):

Saliva Samples,taken by means of four buccal cavity swabs from Victor Burgos, date of birth March 29, 1987, Social Security
Number: XXX-XX-XXXX, presently located at the Lehigh County Jail, 38 N 4th St, Allentown, PA 18102

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
ot evidence of a crime;
{ contraband, fruits of crime, or other items illegally possessed;
C property designed for use, intended for use, or used in committing a crime;

(J a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. Section 924(c) Possession of a firearm in furtherance of a drug trafficking crime
18 U.S.C. Section 922(g) Felon in possession of a firearm
The application is based on these facts:
See Attached ‘Affidavit

a Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ss) is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on the yaghed rT i |,
Ca’ ube |

Applicant’s signature

 

Special Agent Ann Kirkland, Federal Bureau of Investigation
Printed name and title

Sworn to before me and signed in my presence.

 

Date: 9/24/2019 .

\ Judge's Sidgature
City and state: Philadelphia, PA Hon: 3: ob P. Hart, U.S. Magistrate Judge

Printed name and title

 

 
Case 2:19-mj-01621 Document1 Filed 09/24/19 Page 2 of 12

AO 106 (Rev. 04/10) Application for a Search Warrant (requesting AUSA Justin Ashenfelter)

 

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Pennsylvania

In the Matter of the Search of
(Briefly describe the property to be searched
. or identify the perso ress) .
Mario Ceballos, date of birth Social Security
Number: , presently located at the Lehigh County
Jail, 38 N 4th St, Allentown, PA 18102

Case No. (A-1GLA -tA-2—

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

Mario Ceballos, date of birth December 3, 1990, Social Security Number: XXX-XX-XXXX, presently located at the Lehigh County Jail,
38 N 4th St, Allentown, PA 18102

located in the Eastern District of Pennsylvania , there is now concealed (identify the
person or describe the property to be seized):

Saliva Samples, taken by means of four buccal cavity swabs from Mario Ceballos, date of birth December 3, 1990, Social Security
Number: XXX-XX-XXXX, presently located at the Lehigh County Jail, 38 N 4th St, Allentown, PA 18102

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
mf evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
C1 property designed for use, intended for use, or used in committing a crime;

] a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. Section 924(c) Possession of a firearm in furtherance of a drug trafficking crime
18 U.S.C. Section 922(g) Felon in possession of a firearm
The application is based on these facts:

See Attached Affidavit

a Continued on the attached sheet.

—________—_} Delayed netice-of ———-days (give exact- ending date ifmore than 30-days:——
under 18 U.S.C. § 3103a, the basis of which is set fo

}is requested

  

 

Applicant's signature

Special Agent Ann Kirkland, Federal Bureau of Investigation

 

Printed name and title.

Www

N Judge’s signature

Sworn to before me and signed in my presence.

Date: 9/24/2019

 

\
City and state: Philadelphia, PA Hon. Jacob P. Hart, U.S. Magistrate Judge
Printed name and title

 

 

 
Case 2:19-mj-01621 Document 1 Filed 09/24/19 Page 3 of 12

AO 106 (Rev. 04/10) Application for a Search Warrant (requesting AUSA Justin Ashenfelter)

 

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Pennsylvania

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the per, S ¥ .
Luis Gomez, date of birth| ocial Security

Number presently located at the Lehigh County
Jail, 38 N 4th St, Allentown, PA 18102

Case No. jqele2l- MS

APPLICATION FOR A SEARCH WARRANT

l, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

c. Luis Gomez, date of birth November 19, 1988, Social Security Number: XXX-XX-XXXX, presently located at the Lehigh County Jail,

38 N 4th St, Allentown, PA 18102

located in the Eastern District of Pennsylvania , there is now concealed (identify the
person or describe the property to be seized):

 

Saliva Samples,taken by means of four buccal cavity swabs from c. Luis Gomez, date of birth November 19, 1988, Social Security
Number: XXX-XX-XXXX, presently located at the Lehigh County Jail, 38 N 4th St, Allentown, PA 18102

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
WM evidence of a crime;
( contraband, fruits of crime, or other items illegally possessed;
CI property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. Section 924(c) Possession of a firearm in furtherance of a drug trafficking « crime
18 U.S.C. Section 922(g) Felon in possession of a firearm
The application is based on these facts:
See Attached Affidavit

a Continued on the attached sheet.

—_____-_____£} _Delayed-notice-of days (give-exact ending date-ifi more then 5 —_—____—\)-is-requested—————

 

under 18 U.S.C. § 3103a, the basis of which is set fo n the attached she
Law W J

Applicant’ S signature

Special Agent Ann Kirkland,’ Federal Bureau of Investigation

Printed name and title

Sworn to before me and signed in my presence. ©
Date: 9/24/2019 Ny

\ ee S signature

 

City and state: Philadelphia, PA Hon. J Ae Hart, U.S. Magistrate Judge
Printed name and title

 

 

 
Case 2:19-mj-01621 Document1 Filed 09/24/19 Page 4of 12 ,

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

Your affiant, Ann M. Kirkland, Special Agent, Federal Bureau of Investigation, being

duly sworn, deposes and states as follows:

I. INTRODUCTION AND AGENT BACKGROUND

1. I have been a Special Agent with the Federal Bureau-of Investigation (“FBI”) for
over 23 years and am currently assigned to the FBI Philadelphia Division, Allentown Resident
Agency, Violent Gang Task Force.

2. During my law enforcement career, I have received over 1,000 hours of training
and have supervised, conducted and participated in numerous investigations of criminal activity,
including but not limited to, the investigation of crimes against children, bank robberies,
mail/wire fraud, fugitives, interstate thefts, kidnappings, violent street gangs/ctiminal enterprises
and narcotics distribution, among other federal violations. As a result of numerous
investigations, I have gained extensive experience in gathering evidence to obtain search
warrants, debrief defendants, witnesses, informants, and other persons who have had personal
experience and knowledge of the trafficking of illegal controlled substances, to include heroin,
marijuana, methamphetamine and both powder and. crack cocaine. I have conducted surveillance

of narcotics traffickers and have observed them interact with their suppliers, criminal associates,

 

and customers. I have participated in numerous cases were court-ordered electronic suveillance
has been utilized.

3. As a part of my official duties, I investigate criminal violations of the federal
narcotics laws, including, but not limited to, Title 21, United States Code, Sections 841 (a)(1),
843(b), 846, 848, 853, and 860. I have received special training in the enforcement of laws

concerning controlled substances and narcotics trafficking organizations. | am an investigative

1

 
Case 2:19-mj-01621 Document 1, Filed 09/24/19 Page 5 of 12

or law enforcement officer authorized to conduct interceptions under Title 18, United States
Code, Section 2510(7). |

4. I have conducted well over one hundred interviews of defendants, informants, and
witnesses who had personal knowledge regarding narcotics trafficking organizations, and have
participated in all aspects of narcotics investigaiton including conducting surveillance,
conducting undercover operations, analyzing information obtained from court-ordered pen
register and trap and trace intercepts, and analyzing telephone toll information obtained as a
result of the issuance of subpoenas. Your affiant is aware that narcotics traffickers commonly
use cellular telephones in furtherance of their narcotics trafficking activities and frequently
change cellualar telephone numbers and cellular telephones in an effort to thwart law
enforcement’s use of electronic surveillance. Your affiant is also aware that narcotics traffickers
often speak in vague, guarded, or coded language when discussing their illegal business in an
effort to further prevent detection.

5. During my law enforcement career, I have participated in numerous cases
involving the distribution of narcotics where court-ordered electronic surveillance has been
utilized. I have assisted in numerous investigations that involved the monitoring and recording
of court-authorized Title III interceptions.

IL. PURPOSE OF THIS AFFIDAVIT

 

 

6. I make this affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a search warrant authorizing the collection of buccal swabs for
the purpose of submitting them for a comparative DNA analysis from the following individuals,

who are currently in federal custody:

 
Case 2:19-mj-01621 Document1 Filed 09/24/19 Page 6 of 12

a. Victor Burgos, date of birth i. Social Security Number: f

BE “2urcos”;
b. Mario Ceballos, date of ir Social Security Number: a
WR cEBALLOS”); and

c. Luis Gomez, date of birth Po Social Security Number: fgg
BR comez).

7. In summary, this affidavit is being submitted in support of applications for search
warrants for the collection of buccal swabs from BURGOS, CEBALLOS and GOMEZ. Since
this affidavit is being submitted for the limited purpose of securing a search warrant for saliva
samples from BURGOS, CEBALLOS and GOMEZ, I have not included each and every fact
known to me concerning this investigation. I have set forth only the facts that I believe are
necessary to establish probable cause to obtain the buccal swabs of BURGOS, CEBALLOS and
GOMEZ for the purpose of submitting them for a comparative DNA analysis

8. I am personally involved in the drug trafficking investigation described below and
have been assigned to assist in this investigation since December 2018. The facts set forth
below are derived from information known personally to me, and on information received from
other law enforcement agents and officers, including agents and officers of the FBI, the

—-——— Pennsylvania State Police, the Berks County District Attomey’s Office, the United States Postal ——
Service and the Allentown Police Department, as well as the following investigation methods:
a. Physical surveillance;
b. Observations made and information gathered through arrests of various
individuals involved in drug trafficking:

C. Information provided by cooperating sources;

 
Case 2:19-mj-01621 Document 1 Filed 09/24/19 Page 7 of 12

d. Purchases of controlled substances by an undercover officer and
confidential sources;
e. Information from Court ordered pen registers and Title-III wire intercepts;
and
f. Review of records and documents of federal and/or state government
agencies, and records and documents maintained in the normal course of business by private
concerns.
9. As set forth below, I submit that there is probable cause to believe that BURGOS,
CEBALLOS and GOMEZ have committed the following crimes:
a. conspiracy to distribute controlled substances, including methamphetamine,
heroin and cocaine, in violation of Title 21, United States Code, Section 846;
b. distribution and possession with intent to distribute controlled substances,
including methamphetamine, heroin and cocaine, in violation of Title 21, United
States Code, Section 841(a)(1);
c. aiding and abetting these offenses, in violation of Title 18, United States Code,
Section 2;
d. possession of a firearm in furtherance of drug trafficking, in violation of Title 18,
United States Code, Section 924( c); and
e. possession of a firearm by a convicted felon, in violation of Title 18, United

States Code, Section 922(g)(1).

 
Case 2:19-mj-01621 Document1 Filed 09/24/19 Page 8 of 12

Ill. PROBABLE CAUSE: SEPTEMBER 5, 2019 ARRESTS AND SEARCH
WARRANT EXECUTIONS

10. Relevant to this application for search warrants, on September 5, 2019, law
enforcement executed a federal search warrant, issued on September 4, 2019, signed by the
Honorable Lynne A. Sitarski, United States Magistrate Judge, Eastern District of Pennsylvania,
at 402 Spring Valley Road, Reading, Pennsylvania, 19605, the residence of CEBALLOS and
GOMEZ (“PREMISES 1”). Also on September 5, 2019, law enforcement also conducted a
consensual search at BURGOS’ residence at 356 South 4th Street, Apartment 1, Reading, PA
(“BURGOS’ RESIDENCE”), as authorized by BURGOS’ girlfriend (Rosemarie Bonilla) who
was present at the location when law enforcement arrived to arrest BURGOS on a federal arrest
warrant.

11. On September 5, 2019, law enforcement executed federal arrest warrants,
issued on September 4, 2019, signed by the Honorable Lynne A. Sitarski, United States
Magistrate Judge, Eastern District of Pennsylvania, for BURGOS, CEBALLOS, and several of
their co-conspirators in Reading, Pennsylvania.

A. Results of Search of PREMISES 1

12. During the execution of the federal search warrant at PREMISES 1, law

enforcement seized, among other items, approximately three pounds of methamphetamine, a

 

hydraulic kilo press, a SCCY 9MM handgun with a partially obliterated serial number $33648,
over 50 rounds of 9MM ammunition, numerous items of drug paraphernalia and packaging
material, and several cellular telephones.

13. Lawenforcement also seized an extended magazine for a 9MM pistol containing
26 live rounds of ammunition, a black vest-style body armor, two blenders containing crystal

methamphetamine residue and approximately one pound of crystal methamphetamine from

 
Case 2:19-mj-01621 Document 1 Filed 09/24/19 Page 9 of 12

GOMEZ’S bedroom. GOMEZ was arrested on probable cause for possession with intent to
distribute 50 grams or more of methamphetamine in violation of Title 21, United States Code,
Section 841(a)(1), (b)(1)(A).

14. Law enforcement seized an SCCY magazine with nine rounds of live
ammunition, an extended 9MM magazine with 29 rounds of live ammunition and a 9MM
hollow-point round from the bedroom of CEBALLOS.

17. Moreover, law enforcement seized the above-mentioned SCCY 9MM pistol, a
digital scale, a baggie containing approximately 8 grams of crystal methamphetamine, and
narcotics packaging materials from the living room of the residence. The living room is a
common room of the PREMISES 1 and accessible to any and all occupants or guests.
CEBALLOS and GOMEZ both had access to the area where the pistol and magazines were
recovered.

18. Given the facts and circumstances described above, your affiant avers that there is
sufficient probable. cause to believe that the DNA of CEBALLOS and/or GOMEZ may be
present on the SCCY 9MM pistol and the magazines seized from PREMISES 1.

B. Results of Search of BURGOS’ RESIDENCE

19, During the execution of a federal arrest warrant for BURGOS at BURGOS’

______ RESIDENCE, and prior to-entry_of BURGOS” RESIDENCE, law-enforcement heard-a- number ————___—
of flushing sounds and then observed BURGOS on the roof of the apartment building near a door
leading into BURGOS’ RESIDENCE. Soon after he was observed on the roof, BURGOS
descended the staircase leading from the door to his apartment and surrendered to law
enforcement. After BURGOS’ arrest, law enforcement obtained written consent to search the

residence from BURGOS’ girlfriend, Rosemarie Bonilla.

 
Case 2:19-mj-01621 Document1 Filed 09/24/19 Page 10 of 12

20. During the ensuing search of BURGOS’ RESIDENCE, law enforcement seized,
among other items, over 100 rounds of ammunition, a large quantity of drug packaging material,
a digital scale, an electric grinder, approximately .0024 grams of heroin, and a number of cellular
telephones.

21. Law enforcement also searched the area immediately outside the residence in the
area of the doorway leading to the rooftop of the apartment building where law enforcement had
observed BURGOS prior to his arrest. From the rooftop, law enforcement seized a plastic tifle
box containing an IO Inc. Sporter AK-47 carbine, serial number 030373, and two 30-round
magazines containing 56 live rounds of ammunition.

22. Given the facts and circumstances described above, your affiant avers that there is
sufficient probable cause to believe that the DNA of Burgos will be present on the AK-47 rifle
and the magazines containing the ammunition, which law enforcement recovered from the
rooftop.

26. On September 18, 2019, a federal grand jury sitting in the Eastern District of
Pennsylvania voted Indictments charging CEBALLOS and GOMEZ with possession with intent
to distribute 50 grams or more of methamphetamine, in violation of Title 21, United States Code,

Section 841(a)(1), (b)(1)(A), and BURGOS with distribution of a mixture or substance

 

containing -a detectable amount of heroin; in violation of Title 21, United States Code, Section
841(a)(1), (b)(1)(C) and felon in possession of a firearm, in violation of Title 18, United States
Code, Section 922(g)(1). All three defendants are detained in Leigh County Jail in Allentown,

___ Pennsylvania.

 
Case 2:19-mj-01621 Document1 Filed 09/24/19 Page 11 of 12

PRIOR FELONY CONVICTIONS OF BURGOS, CEBALLOS, AND GOMEZ,

27. In 2010, the Reading City Police Department arrested CEBALLOS on charges of
murder of the second degree, robbery with the infliction of serious bodily injury, conspiracy to
commit robbery with the infliction of serious bodily injury and aggravated assault. On
November 11, 2011, CEBALLOS pled guilty to a felony charge of robbery with the infliction of
serious bodily injury and a felony charge of conspiracy to commit robbery with the infliction of
serious bodily injury and was sentenced to a minimum of three years and a maximum of six

years’ incarceration.

‘28. In 2013, the Berks County District Attorney’s Office arrested BURGOS on
charges of criminal use of communication facility, multiple counts of manufacture, delivery or
possess with intent to manufacture or deliver a controlled substance, conspiracy to manufacture,
deliver or possession with intent to manufacture or deliver a controlled substance, possession of
a controlled substance and conspiracy to manufacture, deliver or possession with intent to
manufacture or deliver a controlled substance, conspiracy to possess a controlled substance and
conspiracy to criminal use of communication facility. On September 11, 2013, BURGOS pled
guilty to a felony charge of manufacture, delivery, or possession with intent to manufacture or
deliver a controlled substance and a felony count of conspiracy to manufacture, delivery, or
possession with intent to manufacture or deliver a controlled substance and was sentenced toa

minimum of three months and a maximum of 23 months? incarceration.

29. In 2014, the Reading Police Department arrested GOMEZ on charges of
manufacture, delivery, or possession with intent to manufacture or deliver a controlled substance;
manufacture, delivery, or possession with intent to manufacture or deliver a controlled substance;

and possession of a controlled substance. On May 19, 2014, Luis Gomez pled guilty to a felony

8

 
Case 2:19-mj-01621 Document1 Filed 09/24/19 Page 12 of 12
| | a oo.

charge of manufacture, delivery, or possession with intent to manufacture or deliver a controlled

substance and was sentenced to a minimum of three months and a maximum of 23 months’

incarceration.
CONCLUSION
30. Your affiant, therefore, respectfully requests that the attached warrant be

issued authorizing your affiant to take buccal swabs; specifically, cotton swabbings from the
inside of the mouth in the cheek area of the defendants — Victor BURGOS, date of birth March
29, 1987; Mario CEBALLOS, date of birth December 3, 1990; and Luiz GOMEZ, date of birth
November 19, 1988 — for further testing and analysis by a government crime laboratory or
private laboratory.

I swear under oath that the above is true and correct to the best of my knowledge

and belief.

    

- Kirkland, Special Agent
Federal Bureau of Investigation

Sworn to and subscribed before me this

 

 

__....._ 24th day_of September,2019-— oe

   

 

JACOB P. HART
US. MAGISTRATE JUDGE

 
